DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ arguments filed on 7 November 2022 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 7 November 2022, claims 1, 7, and 9 have been amended.
NOTE: Claim 11 is not amended despite Applicant’s stating that it has been amended in a manner similar to claim 1 (Rem. 10-11).
Claims 1-9 and 11 are now pending.
Claims 1-9 and 11 are rejected.
Response to Arguments
On page 10, Applicants argue in substance that there is no disclosure in Drevo of:
executing a multi-user edge computing application between the source edge computing server and a first user equipment (UE) for a first user and between the source edge computing server and a second UE for a second user based on: 
a first user context of the first user comprising one or more first user- specific parameters specific to the multi-user edge computing application being executed for the first user between the first UE and the source edge computing server,
a second user context of the second user comprising one or more second user-specific parameters specific to the multi-user edge computing application being executed for the second user between the second UE and the source edge computing server, and 
a group context of the first user and the second user available to the source edge computing server for executing the multi-user edge computing application for the first and second users between the first and second UEs and the source edge computing server.
Examiner disagrees. 
As noted by Applicants:
The method as described in the Drevo reference extends only to obtaining
information identifying the one or more wireless devices, wherein the information
comprises a first group identifier identifying a first group associated with the one or more
wireless devices; and transferring context data from the first core network node to the
second core network node, wherein the context data relates to the one or more wireless
devices for use in managing the one or more wireless devices.
 (emphasis added)
As recited in the Office action, Drevo discloses:
executing a multi-user edge computing application between the source edge computing server and a first user equipment (UE) for a first user and between the source edge computing server and a second UE for a second user (abstract, para. 30, transfer of management of a group of wireless devices from being managed by a first core network node to instead be managed by another, second core network node) based on: 
a first user context of the first user comprising one or more first user- specific parameters specific to the multi-user edge computing application being executed for the first user between the first UE and the source edge computing server (para. 88, Relocating a UE context from a first CN node, e.g. a first MME/AMF, to a second CN node, e.g. a second MME/AMF, without re-allocating a UE NAS Identification (S-TMSI in EPS) and in some examples, minimizing the signaling between the RAN and the CN and within the CN, may require to assign UE specific identifiers (e.g. S-TMSI on NAS, MME S1AP UE ID on S1-MME) in a way that groups of UEs can be formed that enables efficient en-bloc transfer of UE contexts from one the first CN node to the second CN node ; para. 90, transfer UE Context data of a group of UEs from the first CN node to the (newly instantiated or nominated existing MME or AMF) second CN node),
a second user context of the second user comprising one or more second user-specific parameters specific to the multi-user edge computing application being executed for the second user between the second UE and the source edge computing server (para. 88, 90), and 
a group context of the first user and the second user available to the source edge computing server for executing the multi-user edge computing application for the first and second users between the first and second UEs and the source edge computing server (fig. 2, element 206 obtain information identifying device(s) subject to transfer; abstract; para. 30; para. 36, transfer of context data from the first core network node to the second core network node; para. 42, wireless devices may be grouped and the identification and/or transfer may be performed per group, i.e., on a group basis; para. 39, 64, obtaining 205, 206 information identifying one or more wireless devices managed by first core network node and to be transferred to second core network node, action 206 corresponding to action 205).
Drevo discloses transfer of context data of devices that are subject to transfer, i.e., first device and second device. Drevo further discloses grouping of devices and transfer may be performed per group, i.e., group context of first user and second user. Finally Drevo discloses transfer of context data between the core network nodes, corresponding to the claimed source edge computing server and target edge computing server. Drevo teaches transfer of management of a group of wireless devices from being managed by a first core network node to instead be managed by another, second core network node, constituting computing application between the source edge computer server and a UE. Drevo requires transfer of UE specific identifiers in a way that the groups of UEs can be formed, i.e., user-specific parameters specific to the multi-user edge computing application (to manage wireless devices at a new core network node as mentioned above).
Clearly Drevo discloses all the limitations, as claimed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 November 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drevo et al (US Pub. 2020/0059777).
Regarding claim 1, Drevo discloses a method of operating a source edge computing server of an edge-computing system (fig. 2, first core network node 130), comprising: 
executing a multi-user edge computing application between the source edge computing server and a first user equipment (UE) for a first user and between the source edge computing server and a second UE for a second user (abstract, para. 30, transfer of management of a group of wireless devices from being managed by a first core network node to instead be managed by another, second core network node) based on: 
a first user context of the first user comprising one or more first user- specific parameters specific to the multi-user edge computing application being executed for the first user between the first UE and the source edge computing server (para. 88, Relocating a UE context from a first CN node, e.g. a first MME/AMF, to a second CN node, e.g. a second MME/AMF, without re-allocating a UE NAS Identification (S-TMSI in EPS) and in some examples, minimizing the signaling between the RAN and the CN and within the CN, may require to assign UE specific identifiers (e.g. S-TMSI on NAS, MME S1AP UE ID on S1-MME) in a way that groups of UEs can be formed that enables efficient en-bloc transfer of UE contexts from one the first CN node to the second CN node ; para. 90, transfer UE Context data of a group of UEs from the first CN node to the (newly instantiated or nominated existing MME or AMF) second CN node),
a second user context of the second user comprising one or more second user-specific parameters specific to the multi-user edge computing application being executed for the second user between the second UE and the source edge computing server (para. 88, 90), and 
a group context of the first user and the second user available to the source edge computing server for executing the multi-user edge computing application for the first and second users between the first and second UEs and the source edge computing server (fig. 2, element 206 obtain information identifying device(s) subject to transfer; abstract; para. 30; para. 36, transfer of context data from the first core network node to the second core network node; para. 42, wireless devices may be grouped and the identification and/or transfer may be performed per group, i.e., on a group basis; para. 39, 64, obtaining 205, 206 information identifying one or more wireless devices managed by first core network node and to be transferred to second core network node, action 206 corresponding to action 205);
relocating the first user context from the source edge computing server to a target edge computing server (fig. 2, element 207 context data from first network node 130 to second core network node 131; para. 46, transferring context data from the first core network to the second core network); and 
providing the group context from the source edge computing server to the target edge computing server (fig. 2, element 207; para. 46, transferring context data from the first core network to the second core network).

Regarding claim 2, Drevo further discloses determining whether the group context is available to the target edge computing server, wherein the providing of the group context to the target edge computing server is performed in response to determining the group context being unavailable to the target edge computing server (fig. 2, elements 201, 203; para. 32, the need to set up interface with the second core network means the group context is not available there).

Regarding claim 3, Drevo further discloses control signaling between the source edge computing server and the target edge computing server to determine whether the group context is available to the target edge computing server (fig. 2, communication between elements 205, 206; para. 39, 64).

Regarding claim 4, Drevo further discloses wherein: providing the group context comprises copying the group context from the source edge computing server to the target edge computing server (fig. 2, element 207; para. 46).

Regarding claim 5, Drevo further discloses synchronizing the group context between the source edge computing server and the target edge computing server (para. 46, copying context data between the two network nodes).

Regarding claim 6, further discloses 
stopping executing the multi-user edge computing application for the first user in response to relocating the first user context (para. 49, managing action of the first core network node may be postponed until after the transfer), 
relocating the second user context to the target edge computing server (para. 46, transferring context data), 
in response to said relocating of the second user context, stopping executing the multi-user edge computing application for the second user and stopping synchronizing the group context between the source edge computing server and the target edge computing server (para. 49, managing action of the first core network node may be postponed until after the transfer).

Claim 7 recites a method of operating a target edge computing server of an edge computing system, complimentary to the method of claim 1, and is thus similarly rejected.

Regarding claim 8, Drevo further discloses sharing values of group-specific parameters of the group context between edge computing servers executing the multi-user edge computing application for the first user; and 
executing the multi-user edge computing application for the second user (fig. 2, elements 205, 206, 207; para. 39, 46, 64).

Regarding claim 9, Drevo discloses a source edge computing server of an edge computing system (fig. 5, first core network node 130), the source edge computing server comprising control circuitry configured to perform essentially the method of claim 1, and is thus similarly rejected.

Regarding claim 11, Drevo discloses a target edge computing server of an edge computing system (fig. 4, second core network 131), the target edge computing server comprising control circuitry configured to perform essentially a subset of the method of claim 1, and is thus similarly rejected. NOTE: claim 11 has not been amended, and the rejection from the previous Office action also applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468